                         IN THE UNITED STATES DISTRICT COURT                        12/19/2018


                            FOR THE DISTRICT OF MONTANA

                                             BUTTE DIVISION




 IN RE BUTTE SCHOOL DISTRICT                          No. CV 14-60-BU-SEH
 NO. I
                                                      ORDER
 This document relates to all actions


          Defendants C.S. and Stuart McCarvel have moved "for leave to file under

seal documents reviewed by their experts, Brenda K. Roche, Ph.D., LP, and Mary

E. Morningstar, Ph.D., and submitted as attachments to the Notice of Filing

Documents Reviewed by Experts Dr. Roche and Dr. Morningstar." 1

          The Court's Order of January 4, 2016, 2 which states in part "[t]he parties are

reminded that all documents relied upon by the Court in resolving any issue before

the Court, including documents filed under seal, will be made public

contemporaneously with the Court's ruling on the issue," remains in full force and

effect.



          1
              Docs. 244 at 2 and 248 at 2.
          2
              Doc. 63.
      ORDERED:

      The Motion for Leave to File Confidential Documents Under Seal3 and the

Second Motion for Leave to File Confidential Documents Under Seal 4 are

GRANTED subject to the terms and conditions of the Order of January 4, 2016. 5

      DATED this     --1!i!.ay   of December, 2018.


                                               af~ £11"4/el~
                                           ~ E. HADDON                 ~
                                               United States District Judge




     3
         Doc. 244.
     4
         Doc. 248.
     5
         Doc. 63.

                                         -2-
